DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 1-24-22 is acknowledged. Currently, claims 1-6, 8-10 and 12-15 are pending. Claims 7 and 11 are canceled. Claims 8 and 14 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo et al. (2013/0323416) in view of DeFelice et al. (2013/0217838).
	Regarding claim 1, Bertelo et al. discloses a PAEK powder (para 5, 38, claims 2, 4, 11, 22) suitable for use in a method for building objects layer-by-layer by electromagnetic radiation-generated sintering (claim 13, 21), the powder being obtained from thermal pretreatment at a temperature between 260 degree Celsius and 290 degree Celsius (para 37, 49, table 1-2, claims 25-26), and having a melting temperature which is stable at the build temperature (abstract, para 1, 5, 8, 42, 44) and which is below or equal to 330 degree Celsius (table 1, para 37). Bertelo et al. does not teach wherein the powder comprises a mixture of recycled and non-recycled powders, said recycled powders having been uses in an identical and/or a different number of cycles. However, DeFelice et al. teaches a process for manufacturing a three-dimensional object from a powder by selective sintering using electromagnetic radiation, the powder comprising recycled PAEK (claim 1). DeFelice et al. further teaches that many different blends comprising unused PEKK, first recycle PEKK, and second recycle PEKK may be used (claim 23, 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of recycled and non-recycled powders in the method of Bertelo et al. since DeFelice et al. teaches that such mixtures are well known in the art.
	Regarding claim 2, Bertelo et al. discloses wherein the thermal pretreatment is carried out for a period comprised between 5 min and 120 min (para 49, table 2).
	Regarding claim 3, Bertelo et al. discloses a mixture of several polymers belonging to the PAEK family, the melting temperature Tm of which is below or equal to 330 degree Celsius (para 19-20, 38, claim 4).
	Regarding claim 4, Bertelo et al. discloses the powder comprises at least one PEKK powder which represents more than 60% by weight, bounds included (table 1-2, para 36-38, 49, claim 5-6, 14-15, 22).
	Regarding claim 5, Bertelo et al. discloses the powder is a PEKK powder (table 1-2, para 36-38, 49, claim 5-6, 14-15, 22).
	Regarding claim 6, Bertelo et al. discloses the PEKK powder has a percentage by weight of terephthalic units relative to the sum of terephthalic and isophthalic units comprised between 555% and 65% (para 36-38, 49, claim 6, 15).
	Regarding claim 8, it is inherent that the molecular weight of the powder remains stable during a sintering fabrication method since it is produced by the same process as the claimed invention. 
	Regarding claim 9, it is inherent that the melting temperate of the powder does not increase by more than 2 degree Celsius after each run since it is produced by the same process as the claimed invention.
	Regarding claim 10, it is inherent that the melting temperature of the powder does not increase by more than 1 degree Celsius after each run since it is produced by the same process as the claimed invention.
	Regarding claim 12, Bertelo et al. discloses a method for building a three-dimensional object layer-by-layer by electromagnetic radiation-generated sintering of powder (claims 13, 21), wherein the powder is the powder according to claim 1.
	Regarding claim 13, DeFelice et al. teaches wherein the sintering is conducted in a sintering machine and wherein successive sintering is carried out while keeping laser power of the sintering machine unchanged (para 22-24 and fig. 1). 
	Regarding claim 14, DeFelice et al. teaches wherein the sintering is conducted in a sintering machine and wherein parameters of the sintering machine include laser power and powder bed temperature (fig. 1, para 21-24).
	Regarding claim 15, Bertelo et al. discloses a three-dimensional article obtained by sintering a powder layer-by-layer using electromagnetic radiation (claim 13, 21 and abstract), wherein the powder is the powder according to claim 1.
Response to Arguments
Applicant's arguments filed 1-24-22 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Bertelo et al. does not teach the melting temperature is stable. However, temperature stability is inherent in Bertelo et al. since it’s a result of the thermal pretreatment in the claimed range. For example, Bertelo et al. teaches that the treated powder has reduced deformation (para 5), subject to high heats for extended periods of time (para 15), show little change and better recyclability of the powders (para 39), and that it is very beneficial for the powder to be recyclable back into the next bed (para 45). Therefore, Bertelo et al. teaches that stability is improved due to the thermal pretreatment.
Applicant further argues that DeFelice does not teach mixing an unused powder and a recycled powder because it’s difficult to mix non-recycled powder with recycled powder. However, DeFelice et al. teaches that it is known to use unused powder combined with recycled powder in a subsequent SLS process (para 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of recycled and unused powder in the SLS process of Bertelo et al. since DeFelice et al. teaches that the mixture of recycled and unused powder improves process economics (para 5). Since Bertelo et al. teaches that thermal pretreatment improves the stability of the unused powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Bertelo’s treated powder is possible to be combined with recycled powder without degrading the material properties of the built part.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.H.L/Examiner, Art Unit 1742

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742